Exhibit 10.90

BECKMAN COULTER, INC.

DEFERRED DIRECTORS’ FEE PROGRAM

(Amended and Restated Effective as of January 1, 2008)

 

1. Purpose.

The Deferred Directors’ Fee Program (the “Plan”) is intended to provide
non-employee directors of Beckman Coulter, Inc. (the “Company”) with a means to
promote stock ownership and to defer income until their termination of status as
a director.

Effective January 1, 2008, the Company has amended and restated the Plan as set
forth herein to comply with Section 409A of the U.S. Internal Revenue Code of
1986, as amended (the “Code”) and Treasury Regulations and other guidance
promulgated thereunder and to make certain other technical amendments to the
Plan.

 

2. Eligibility.

Non-employee members of the Board of Directors of the Company (the “Board”)
entitled to directors’ fees are eligible to participate in the Plan. A
non-employee member of the Board shall become a participant in the Plan (a
“Participant”) by electing to defer a portion of his or her director’s fees in
accordance with Section 3.

 

3. Deferral Elections.

3.1 The percentage of a director’s fees (including annual retainer, meeting,
chair and any other fees paid, but not including reimbursement of expenses) to
be deferred must be specified by the director in writing to the Company no later
than December 31 of the calendar year immediately preceding the calendar year in
which the fees shall be payable.

3.2 A Participant’s election to defer his or her director’s fees under the Plan
shall specify whether such amount is to be deferred in the form of (1) cash, in
accordance with Section 4, and/or (2) Stock Units in accordance with Section 5.
The fee amount deferred, together with any applicable premium multiplier, shall
be known as the “Deferred Amount.”

3.3 The election to defer and the percentage elected are irrevocable. For
subsequent years, no additional deferral of fees will take place unless a new
election is made by the director. The portion of fees deferred is an offset
against and cannot exceed the amount of the director’s fees otherwise payable to
the Participant for that calendar year.

 

-1-



--------------------------------------------------------------------------------

4. Cash Deferral Account.

4.1 The Company shall establish and maintain a Cash Deferral Account for each
Participant under the Plan. “Cash Deferral Account” shall mean the bookkeeping
account maintained by the Company on behalf of a Participant who elects to defer
his or her director’s fees in cash pursuant to Section 3.2.

4.2 As soon as administratively practical after the date on which the Deferred
Amount would otherwise have been paid as director’s fees absent the election to
defer, the Plan’s recordkeeper shall credit the Participant’s Cash Deferral
Account with an amount equal to the portion of director’s fees that the
Participant has elected to be deferred under his or her Cash Deferral Account.

4.3 Interest is accrued daily at the applicable Interest Rate based on the daily
Cash Deferral Account balance and credited monthly to the Participant’s Cash
Deferral Account. For these purposes, “Interest Rate” shall mean, for each year,
the prime rate of interest established by Bank of America, NT&SA in effect as of
the July 31 preceding the relevant year. For purposes of crediting earnings to
such account, the Interest Rate used may fluctuate from year to year and the
Interest Rate in effect in a particular year shall apply to the Participant’s
entire Cash Deferral Account balance without regard to the year in which any
portion of the account balance was deferred.

 

5. Stock Unit Account.

5.1 The Company shall establish and maintain a Stock Unit Account for each
Participant under the Plan.

(a) “Stock Unit Account” shall mean the bookkeeping account maintained by the
Company on behalf of each Participant who elects to defer his or her director’s
fees in Stock Units pursuant to Section 3.2. As soon as administratively
practical after the date on which the Deferred Amount would otherwise have been
paid as director’s fees absent the election to defer, the Plan’s recordkeeper
shall credit the Participant’s Stock Unit Account with a number of Stock Units
as provided in Section 5.3 below.

(b) “Stock Units” shall be deemed, for bookkeeping purposes, to be equivalent to
the corresponding number of outstanding shares of Common Stock (as defined in
Section 5.3) solely for purposes of this Plan. The Stock Units credited to a
Participant’s Stock Unit Account shall be used solely as a device for the
determination of the value of the Participant’s account to be eventually
distributed in Common Stock held by the Trust (defined in Appendix A below) to
such Participant in accordance with this Plan. The value of a Participant’s
Stock Units will vary on any given date due to market fluctuations in the price
of Common Stock. The Stock Units shall not be treated as property or as a trust
fund of any kind. No Participant shall be entitled to any voting or other
stockholder rights with respect to Stock Units credited under this Plan. The
amount of Stock Units credited shall be subject to adjustment in accordance with
Section 7.

 

-2-



--------------------------------------------------------------------------------

(c) “Fair Market Value” shall mean: (1) If the Common Stock is being valued in
connection with a transaction (such as the crediting of amounts to an account or
a distribution) for which the Company (or the Administrator) determines there is
a corresponding transaction by the Trust, the net price per share of Common
Stock purchased or the net proceeds per share of Common Stock sold in the
transaction by the Trust, in each case including all expenses of such
transaction by the Trust. (2) If paragraph (1) does not apply, (a) the closing
price of the Common Stock on the New York Stock Exchange on the date for which
the fair market value is determined, or, if there is no trading of the Common
Stock on such date, then the closing price of the Common Stock on the New York
Stock Exchange on the next preceding date on which there was trading in such
shares; or (b) if the Common Stock is not listed, admitted or quoted, the
Company (or the Administrator) may designate such other source of data as it
deems appropriate for determining such value for purposes of this Plan.

5.2 Deferral Incentive Premium Multiplier: The amount credited to a
Participant’s Stock Unit Account pursuant to Section 5.1 shall be increased by a
multiplier applied to each payment deferred based on the percentage of fees the
director has elected to defer in Stock Units, as shown below:

 

% of Fee Deferred in Stock Units

   Premium Multiplier  

Less than 40%

   0 %

At least 40%, but less than 60%

   15 %

At least 60%, but less than 80%

   20 %

80% to 100%

   30 %

5.3 “Common Stock” shall mean the common stock of the Company (or such other
publicly traded common stock as replaces the common stock of the Company after a
corporate transaction as set forth in Section 8.1 below). The calculation of the
number of Stock Units to be credited with respect to the initial Deferred Amount
and adjustments thereafter are made in the following manner:

(a) The number of Stock Units to be credited with respect to the initial
Deferred Amount is calculated by dividing the Deferred Amount by the Fair Market
Value of a share of Common Stock.

 

-3-



--------------------------------------------------------------------------------

(b) As soon as administratively practical following any date on which dividends
are paid on Common Stock, a Participant’s Stock Unit Account shall be credited
with additional Stock Units in an amount equal to the amount of the Dividend
Equivalents representing cash dividends paid on that number of shares which is
equal to the aggregate Stock Units in the Participant’s Stock Unit Account as of
the record date established for the dividend payment, divided by the Fair Market
Value of a share of Common Stock.

5.4 Crediting of Earnings: In the event that benefits cease to be denominated in
Stock Units (as determined under Section 8.1), interest will be accrued daily at
the applicable Interest Rate based on the Participant’s daily account balance
and credited monthly to the Participant’s Stock Unit Account. For purposes of
crediting earnings to such account, the Interest Rate used may fluctuate from
year to year and the Interest Rate in effect in a particular year shall apply to
the Participant’s entire account balance without regard to the year in which any
portion of the account balance was deferred.

5.5 Vesting. All amounts credited to a Participant’s Cash Deferral Account
and/or Stock Units Account under this Plan (including with respect the premium
multiplier set forth in Section 5.2) shall be fully vested as of the time
credited.

 

6. Distribution of Accounts.

This Section 6 reflects the rules governing distribution elections made under
this Plan as of January 1, 2005. For distribution elections made prior to that
date, see the applicable provisions of this Plan in effect as of the date such
election was made. Prior to January 1, 2008, Participants were also permitted
from time to time to make distribution elections in accordance with certain
transition rules set forth in Treasury Regulations and other guidance
promulgated under Section 409A of the Code (other than with respect to
distributions of “Grandfathered Benefits” covered by Appendix A hereto).

6.1 Time and Form of Distribution. At the time of making a deferral election for
any calendar year under Section 3, a Participant shall elect to receive the
Deferred Amount (including any earnings thereon and any Stock Units credited
pursuant to the premium multiplier set forth in Section 5.2 and/or as Dividend
Equivalents as provided in Section 5.3 in respect of such Deferred Amount) for
such calendar year in accordance with the distribution options set forth in this
Section 6.1. If a Participant does not make a valid distribution election at the
time of making his or her deferral election, the Participant shall be deemed to
have elected a Single Lump Sum on Termination as provided in Section 6.1(a) with
respect to the Deferred Amount subject to such deferral election.

(a) Single Lump Sum on Termination. A lump sum payable on or as soon as
administratively practical following the date of the Participant’s Separation
from Service.

(b) 50/50 Lump Sum on Termination. A lump sum payment of an amount equal to 50%
of the balance of the Participant’s account payable upon or as soon as
administratively practical following the Participant’s Separation from Service,
with the

 

-4-



--------------------------------------------------------------------------------

remaining balance of the Participant’s account distributed in a lump sum as soon
as administratively practical after the January 1 which follows the calendar
year during which the initial 50% of the Participant’s account was distributed.
Until the final distribution is made, earnings and dividends shall continue to
be credited to the undistributed balances in the Participant’s accounts.

(c) Installments. Subject to the requirements described in this Section 6.1(c),
substantially equal annual installments over five (5) to fifteen (15) years
commencing upon or as soon as administratively practical following the date of
the Participant’s Separation from Service. The amount of the first annual
payment shall be determined by dividing the balance of the Participant’s
accounts by the appropriate number of years in the installment period. Each
subsequent payment is determined by dividing the remaining balance by the
remaining number of years in the installment period. Each subsequent annual
installment shall be payable during each January which follows the Participant’s
Separation from Service and which occurs during the installment period. Until
the valuation date for the final distribution, earnings and dividends shall
continue to be credited to the undistributed balances in the Participant’s
accounts in the manner described in Sections 4.3 and 5.3(b). Notwithstanding
anything else contained herein to the contrary, if the total value of the
Participant’s accounts hereunder which are to be distributed pursuant to this
Section 6.1(c) is less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code as of the date of his or her Separation from
Service (including all agreements, methods, programs or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treasury Regulation
1.409A-1(c)(2)), the Participant’s accounts shall be paid as a Single Lump Sum
on Termination in accordance with Section 6.1(a).

(d) Separation from Service. For purposes of this Plan, “Separation from
Service” means, as to a particular Participant, a termination of services
provided by the Participant to the Company, whether voluntarily or
involuntarily, as determined by the Company in accordance with Section 409A of
the Code and Treasury Regulation Section 1.409A-1(h).

(e) Distribution Election Changes. Participants shall be allowed to change their
distribution elections for a particular calendar year by filing a new
distribution election form; provided (1) that such a change election must be
filed with the Company at least one year prior to the date on which the
distribution would have otherwise been made (or, in the case of installment
payments, would have otherwise commenced) but for such change election, (2) that
such a change election will not be effective until at least one year after the
date on which the election is made, (3) that, except in the case of
distributions on account of death or a termination of the Plan pursuant to
Section 13.1, such a change election shall defer the distribution date (or
distribution commencement date) to a date that is not less than five years from
the date such distribution would otherwise have been made (or commenced), and
(4) that such a change election must be made on a form and in a manner
prescribed by the Board.

 

-5-



--------------------------------------------------------------------------------

6.2 Manner of Distribution.

(a) Amounts not denominated as Stock Units as of the date of distribution shall
be paid in cash and valued as of the date the amount of the distribution is
determined.

(b) If, as of the date of distribution, benefits continue to be denominated as
Stock Units, then the benefit attributable to the Stock Units credited to a
Participant’s Stock Unit Account shall, subject to the next sentence, be
distributed in shares of Common Stock. Stock Units (including dividend
equivalent Stock Units) that are credited in respect of the premium multiplier
set forth in Section 5.2 in respect of directors’ fees on or after April 1,
2004, as well as any fractional Stock Unit interest, shall be settled in cash.
The settlement amount of any such Stock Unit to be settled in cash shall equal
the Fair Market Value of a share of Common Stock determined as of the date used
by the trustee of the Trust to determine the taxable income reportable with
respect to such distribution.

6.3 Death of Participant. In the event of the Participant’s death, payments will
be made in a lump sum to the designated beneficiary as soon as administratively
practical after the date of death. Furthermore, in the event of the death of a
Participant who has commenced to receive a distribution of benefits in the form
of annual installments under Section 6.1(c), the remaining vested balances in
his or her accounts hereunder shall be paid to the Participant’s beneficiary in
the form of a lump sum as soon as administratively practical following the date
of death.

6.4 Inability to Locate Participant. In the event that the Company (or the
Administrator) is unable to locate a Participant or beneficiary within two years
following the date the Participant was to commence receiving payment or delivery
pursuant to Section 6.1, the entire amount allocated to the Participant’s
accounts shall be forfeited. Furthermore, if any benefit payment (by check or
other form of payment) to a Participant or beneficiary remains uncashed or
unclaimed for two years following its delivery to the last known address of the
Participant or beneficiary, the amount of such benefit payment shall be
forfeited. Any forfeited amount shall immediately become the property of the
Company. If, after such forfeiture, the Participant or beneficiary later claims
such benefit, such benefit shall be reinstated without interest, earnings or
further crediting of dividends, from the date of the forfeiture. The
distribution of such benefits shall thereafter be made in the manner determined
by the Board (or the Administrator).

 

7. Adjustments in Case of Changes in Common Stock.

If any stock dividend, stock split, recapitalization, merger, consolidation,
combination or other reorganization, exchange of shares, sale of all or
substantially all of the assets of the Company, split-up, split-off, spin-off,
extraordinary redemption, liquidation or similar change in capitalization or any
distribution to holders of the Common Stock (other than cash dividends or
distributions) shall occur, proportionate and equitable adjustments consistent
with the effect of such event on stockholders generally (but without duplication
of benefits if dividends and distributions have been credited according to
Section 5.3(b) above) shall be made in respect

 

-6-



--------------------------------------------------------------------------------

of Stock Units credited under this Plan so as to preserve the benefits intended.
To the extent the consideration paid to holders of Common Stock is readily
tradable common stock of another company, then the common stock of such other
company shall be considered Common Stock hereunder. To the extent the
consideration paid to holders of Common Stock is other than readily tradable
common stock of another company, then the fair market value of such
consideration shall be credited to the Participant’s Cash Deferral Account, and
shall thereafter be credited with earnings and shall be distributed according to
the provisions of this Plan.

 

8. Administration Following a Change in Control Event.

8.1 “Change in Control Event” for purposes of this Plan shall mean the following
and shall be deemed to occur if any of the following events occur:

(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act, other than an employee benefit plan of the Company, or a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 15% or more of the combined voting power of the Company’s then
outstanding voting securities, provided that, no Change in Control Event shall
be deemed to occur solely because a corporation (the “seller”) owns 15% or more
of the Company’s voting securities if such ownership is only a transitory step
in a reorganization whereby the Company purchases the assets of the seller for
the Company’s voting securities and the seller liquidates shortly thereafter;

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board (other than an election or nomination of an individual whose initial
assumption of office is in connection with an actual or threatened election
contest relating to the election of the directors of the Company, as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act)
shall be considered as though such person were a member of the Incumbent Board;

(c) the closing of a merger or consolidation of the Company with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of another entity) more than 85% of the combined voting
power of the voting securities of the Company or such other entity outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person acquires 15% or more of the combined voting power of the
Company’s then outstanding voting securities; or

 

-7-



--------------------------------------------------------------------------------

(d) the closing of a sale or disposition by the Company of all or substantially
all of the Company’s assets, or the approval by the stockholders of the Company
of a plan of complete liquidation of the Company.

Notwithstanding the preceding sentence, a Change in Control Event shall not be
deemed to have occurred if the “person” described in the preceding sentence is
an underwriting syndicate which has acquired the ownership of 15% or more of the
combined voting power of the Company’s then outstanding voting securities solely
in connection with a public offering of the Company’s securities. If, after any
of the events deemed to constitute a Change in Control Event occurs, the
transaction approved by the stockholders does not actually transpire, the Change
in Control Event will be retroactively deemed not to have occurred.

8.2 Upon and after a Change in Control Event, authority concerning the
administration of this Plan shall be assumed by the Administrator.
“Administrator” shall mean the person selected as provided in the Trust
agreement to administer the Plan upon and after a Change in Control Event.

8.3 After a Change in Control Event, the Administrator shall enforce this Plan
in accordance with its terms, shall be charged with the general administration
of this Plan, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:

(a) To compute and certify to the amount and kind of benefits payable or
deliverable to Participants and their beneficiaries;

(b) To maintain all records that may be necessary for the administration of this
Plan;

(c) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, beneficiaries or governmental
agencies as shall be required by law; and

(d) To direct the Trustee concerning the performance of various duties and
responsibilities under the trust including exercising all voting rights
connected with the stock, including voting rights in the event of a tender or
exchange offer with respect to the Company or in the event of a contested
election with respect to the Board of Directors.

 

9. Compensation, Expenses and Indemnity of the Administrator.

9.1 The Administrator is authorized at the expense of the Company to employ such
legal counsel and administrative services as it may deem advisable to assist in
the performance of its duties hereunder. Expenses and fees in connection with
the administration of this Plan shall be paid by the Company.

 

-8-



--------------------------------------------------------------------------------

9.2 To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Administrator and any delegate of the Administrator who is
an employee of the Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims arising out
of their discharge in good faith of responsibilities under or incident to this
Plan, other than expenses and liabilities arising out of willful misconduct.
This indemnity shall not preclude such further indemnities as may be available
under insurance purchased by the Company or provided by the Company under any
bylaw, agreement or otherwise, as such indemnities are permitted under state
law.

9.3 When the Board becomes aware that a Change in Control Event is expected to
occur, and prior to such Change in Control Event, an amount estimated by the
Company equal to the costs of administrating the Plan for two years following
the Change in Control Event shall be irrevocably deposited by the Company in the
Trust. Such amount may be used to pay the expenses of administering the Plan,
and if such amount is exhausted, the Company shall resume payment of the
expenses.

 

10. Arbitration.

10.1 In the event of any dispute regarding this Plan, the Participant, or
following the Participant’s death, his or her beneficiary (collectively referred
to in this section as “Claimant”) shall have the right to select arbitration.
This right shall be solely that of the Claimant, and the Claimant may decide
whether or not to arbitrate in his or her discretion. The “right to select
arbitration” does not impose on the Claimant a requirement to submit a dispute
for arbitration. The Claimant may, in lieu of arbitration, bring an action in
appropriate civil court. The Claimant retains the right to select arbitration,
even if a civil action (including, without limitation, an action for declaratory
relief) is brought by the Company prior to the commencement of arbitration. If
arbitration is selected by the Claimant after a civil action concerning the
Claimant’s dispute has been brought by a person other than the Claimant, the
Company and the Claimant shall take such actions as are necessary or
appropriate, including dismissal of the civil action, so that the arbitration
can be timely heard. Once arbitration is commenced, it may not be discontinued
without the unanimous consent of all parties to the arbitration. During the
lifetime of the Participant only he or she can use the arbitration procedure set
forth in this section.

10.2 Any claim for arbitration may be submitted as follows: any claim under this
Plan may be filed in writing with an arbitrator of the Claimant’s choice who is
selected by the method described in the next four sentences. The first step of
the selection shall consist of the Claimant submitting in writing a list of five
potential arbitrators to the Company. Each of the five arbitrators must be
either (i) a member of the National Academy of Arbitrators located in the state
of California or (ii) a retired California Superior Court or Appellate Court
judge. Within one week after receipt of the list, the Company shall select one
of the five arbitrators as the arbitrator of the dispute in question. If the
Company fails to select an arbitrator in a timely manner, the Claimant then
shall designate one of the five arbitrators as the arbitrator of the dispute in
question.

10.3 The arbitration hearing shall be held within seven days (or as soon
thereafter as possible) after the selection of the arbitrator. No continuance of
said hearing shall be allowed without the mutual consent of the Claimant and the
Company. Absence

 

-9-



--------------------------------------------------------------------------------

from or non-participation at the hearing by any party shall not prevent the
issuance of an award. Hearing procedures that will expedite the hearing may be
ordered at the arbitrator’s discretion, and the arbitrator may close the hearing
in his sole discretion when he or she decides he or she has heard sufficient
evidence to justify issuance of an award.

10.4 The arbitrator’s award shall be rendered as expeditiously as possible and
in no event later than one week after the close of the hearing. In the event the
arbitrator finds that the Claimant is entitled to the benefits he or she
claimed, the arbitrator shall order the Company to pay or deliver such benefits
(which may be paid from the Trust), in the amounts and at such time as the
arbitrator determines. The award of the arbitrator shall be final and binding on
the parties. The Company shall thereupon pay or deliver (or the trustee of the
Trust shall pay or deliver) to the Claimant immediately the amount that the
arbitrator orders to be paid or delivered in the manner described in the award.
The award may be enforced in any appropriate court as soon as possible after its
rendition. If any action is brought to confirm the award, no appeal shall be
taken by any party from any decision rendered in such action.

10.5 This Section 10.5 shall apply only after the occurrence of a Change in
Control Event. If the arbitrator determines that the Claimant is entitled to the
claimed benefits, the arbitrator shall direct the Company to pay to the
Claimant, and the Company agrees to pay to the Claimant in accordance with such
order, an amount equal to the Claimant’s expenses in pursuing the claim,
including attorneys’ fees. Such payment shall not be made from the Trust.

 

11. Taxes.

The Company shall be entitled to withhold applicable federal and/or state and
local income taxes from payments made to Participants or beneficiaries at the
then prevailing withholding tax rates, and shares of Common Stock held for the
benefit of the Participant in the Trust may be sold to raise cash to satisfy any
withholding requirement. The Company is entitled to an income tax deduction in
the year deferred amounts, including the adjustment factor, are paid. Directors
should consult with their personal tax advisors concerning tax (including any
applicable income tax and self-employment tax) consequences of participation in
this Plan.

 

12. Annual Statements.

Each Participant will receive an annual statement on the value of their account
by February 28 of the following year (statements may be provided more
frequently).

 

13. Plan Amendment, Termination and Construction.

13.1 The Board may amend, modify or suspend this Plan in whole or in part,
except that (i) no amendment, modification or suspension shall have any
retroactive effect to reduce any amounts deferred by a director, (ii) Sections
4.3 and 5.3(b) may not be amended, modified or suspended so as to, with respect
to any amounts credited to the director as of the date of such amendment, reduce
the amount of earnings or dividend equivalents to be credited, (iii) Sections 8,
9 and 10 may not be amended following a Change in Control Event, and
(iii) Section 10 may not be amended with respect to any director or beneficiary
following the date the

 

-10-



--------------------------------------------------------------------------------

director or beneficiary makes a written demand for arbitration with respect to
benefits under this Plan. The Board may terminate and liquidate this Plan and
distribute all vested benefits hereunder in accordance with the requirements of
Treasury Regulation 1.409A-3(j)(4)(ix)(A), (B) or (C) promulgated under
Section 409A of the Code (or any similar successor provision), which regulation
generally provides that a deferred compensation arrangement such as this Plan
may be terminated within twelve (12) months following a dissolution or change in
control of the Company or may be terminated if the Company also terminates all
other similar deferred compensation arrangements and distributes all benefits
under this Plan not less than twelve (12) months and not more than twenty-four
(24) months following such termination.

13.2 It is the intent of the Company that this Plan satisfy and be interpreted
in a manner that satisfies the applicable requirements of Rule 16b-3 promulgated
under the Securities Exchange Act of 1934 (“Exchange Act”) so that elective
deferrals will be entitled to the benefits of Rule 16b-3 or other exemptive
rules under Section 16 of the Exchange Act and will not be subjected to
avoidable liability thereunder. Any contrary interpretation shall be avoided.

13.3 To the extent that this Plan is subject to Section 409A of the Code, this
Plan shall be construed and interpreted to the maximum extent reasonably
possible to avoid the imputation of any tax, penalty or interest pursuant to
Section 409A of the Code. If any portion of a Participant’s account balance
under this Plan is required to be included in income by the Participant prior to
receipt due to a failure of this Plan to comply with the requirements of
Section 409A of the Code and related Treasury Regulations, the Company may
determine that such Participant shall receive a distribution from this Plan in
an amount equal to the lesser of (i) the portion of his or her account balance
required to be included in income as a result of the failure of this Plan to
comply with the requirements of Section 409A of the Code and related Treasury
Regulations, or (ii) the Participant’s unpaid account balance.

13.4 For purposes of this Plan, a payment shall be considered to have been made
“as soon as administratively practical after” a particular date if it is made
within ninety (90) days after that date.

This restated Plan is hereby adopted by Beckman Coulter, Inc. effective
January 1, 2008.

 

BECKMAN COULTER, INC. By:  

/s/ James Robert Hurley

  James Robert Hurley Its:   Vice President, Human Resources Date:   November
13, 2007

 

-11-



--------------------------------------------------------------------------------

APPENDIX A

DISTRIBUTIONS OF PRE-2005 DEFERRALS

Notwithstanding any other provision of the Plan, the provisions of this Appendix
A shall apply to distributions from the Plan with respect to any deferrals of
compensation made under the Plan prior to January 1, 2005 (including any related
earnings thereon) (“Grandfathered Benefits”). Capitalized terms used in this
Appendix A and not otherwise defined herein shall have the meanings set forth in
the Plan.

A.1 Time and Form of Distribution. A Participant’s Grandfathered Benefits shall
be distributed in accordance with the options set forth in this Section A.1 as
provided in the Participant’s applicable distribution election(s) made pursuant
to Section A.3. (The amount of the Participant’s Grandfathered Benefits to be
distributed pursuant to a particular distribution election is referred to in
this Appendix A as the “Grandfathered Distribution Amount.”)

(a) Single Lump Sum on Termination. A lump sum payment of the Grandfathered
Distribution Amount on or as soon as administratively practical following the
date the Participant’s service as a director terminates.

(b) 50/50 Lump Sum on Termination. A lump sum of an amount equal to 50% of the
balance of the Participant’s Grandfathered Distribution Amount payable upon or
as soon as administratively practical following the Participant’s termination of
service as a director, with the remaining balance of the Participant’s
Grandfathered Distribution Amount distributed in a lump sum as soon as
administratively practical after the January 1 which follows the calendar year
during which the initial 50% of the Participant’s Grandfathered Distribution
Amount was distributed. Until the final distribution is made, earnings and
dividends shall continue to be credited to the undistributed balance of the
Participant’s Grandfathered Distribution Amount.

(c) Installments. Subject to the requirements described in this Section A.1(c),
substantially equal annual installments over five (5) to fifteen (15) years
commencing upon or as soon as administratively practical following the date the
Participant terminated services as a director. The amount of the first annual
payment shall be determined by dividing the balance of the Participant’s
Grandfathered Distribution Amount by the appropriate number of years in the
installment period. Each subsequent payment is determined by dividing the
remaining balance by the remaining number of years in the installment period.
Each subsequent annual installment shall be payable during each January which
follows the Participant’s termination of services as a director and which occurs
during the installment period. Until the valuation date for the final
distribution, earnings and dividends shall continue to be credited to the
undistributed balances in the Participant’s accounts in the manner described in
Sections 4.3 and 5.3(b). Notwithstanding anything else contained herein to the
contrary, the distribution option described in this Section A.1(c) shall only be
available to a Participant if the total value of his or her accounts (including
Grandfathered Distribution Amounts) which are to be distributed pursuant to this
Section A.1(c) and Section 6.1(c) is, in the aggregate, at least $100,000 as of
the date of his or her termination of services as a director. In the event that
a Participant has elected an

 

-i-



--------------------------------------------------------------------------------

installment form of distribution and the value of his or her vested accounts
which are to be distributed in the form of installments is less than $100,000 as
of his or her termination of services as a director, the Grandfathered
Distribution Amount shall be paid as a 50/50 Lump Sum on Termination in
accordance with Section A.1(b).

A.2 Manner of Distribution.

(a) Amounts not denominated as Stock Units as of the date of distribution shall
be paid in cash and valued as of the date the amount of the distribution is
determined.

(b) If, as of the date of distribution, benefits continue to be denominated as
Stock Units, then the benefit attributable to the Stock Units credited to a
participant’s Stock Unit Account shall, subject to the next sentence, be
distributed in shares of Common Stock. Stock Units (including dividend
equivalent Stock Units) that are credited in respect of the premium multiplier
set forth in Section 5.2 in respect of directors’ fees on or after April 1,
2004, as well as any fractional Stock Unit interest, shall be settled in cash.
The settlement amount of any such Stock Unit to be settled in cash shall equal
the Fair Market Value of a share of Common Stock determined as of the date used
by the trustee of the Trust to determine the taxable income reportable with
respect to such distribution.

A.3 Distribution Elections.

(a) For deferrals prior to January 1, 2003, Participants made separate
distribution elections for the portion of their Grandfathered Benefits
attributable to each year of participation under the Plan (“Pre-2003 Class-Year
Election”). For deferrals on or after January 1, 2003, Participants made a
single distribution election for the portion of their Grandfathered Benefits not
subject to a Pre-2003 Class-Year Election (a “Global Election”).

(b) Distribution of a Participant’s Grandfathered Benefits under this Appendix A
shall be made according to the last valid distribution election form (as
determined under Section A.3(c)) received by the Company.

(c) A Participant’s distribution election form shall be valid only if it is made
at least one year prior to the date payment of the applicable Grandfathered
Distribution Amount would otherwise have commenced under the Participant’s
immediately preceding valid distribution election form. If no valid election has
been made with respect to any portion of the Participant’s Grandfathered
Benefits prior to one year before the date of the termination of the
Participant’s services as a director, then such portion of the Participant’s
Grandfathered Benefits shall be distributed in a Single Lump Sum on Termination
as provided in Section A.1(a). Distribution election forms that are not valid
under the first sentence of this Section A.3(c) (i.e., election forms

 

-ii-



--------------------------------------------------------------------------------

received within twelve (12) months of the date benefit payments would otherwise
have commenced under the Participant’s immediately preceding valid distribution
election form) shall be void and shall be disregarded.

A.4 Death of Participant. In the event of the Participant’s death, payments will
be made in a lump sum to the designated beneficiary as soon as administratively
practical after the date of the Participant’s death.

A.5 Change of Trust Status.

Payments of Grandfathered Benefits shall be made from a grantor trust
established and funded by the Company for the purpose of satisfying some or all
of the Company’s obligations under the Plan (the “Trust”) under an agreement by
and between the Company and the trustee establishing the Trust. Notwithstanding
anything contained in this Plan to the contrary, if at any time the Trust is
finally determined by the Internal Revenue Service (“IRS”) not to be a “grantor
trust” with the result that the income of the Trust is not treated as income of
the Company pursuant to Sections 671 through 679 of the Code, or if a tax is
finally determined by the IRS to be payable by one or more participants or
beneficiaries with respect to any interest in the Plans or the Trust prior to
payment of such interest to any such participant or beneficiary, the Company (or
the Administrator) shall immediately determine each participant’s share of the
Trust in accordance with this Plan and such other plans with respect to which
assets are held in the Trust (together with the Plan, the “Nonqualified Plans”),
and the trustee of the Trust shall immediately distribute such share in a lump
sum to each Participant or beneficiary entitled thereto, regardless of whether
such Participant’s service as a director has terminated and regardless of form
and time of payments specified in or pursuant to the Plan in such amounts and in
the manner instructed by the Company (or the Administrator). If the value of the
Trust is less than the benefit obligations under the Nonqualified Plans, the
foregoing described distributions will be limited to a participant’s share of
the Trust, determined by allocating assets to the participant based on the ratio
of the participant’s benefit obligations under the Nonqualified Plans to the
total benefit obligations under the Nonqualified Plans.

A.6 Plan Termination.

In the event that the Plan is terminated, the Participant’s Grandfathered
Benefits shall be distributed to the Participant or, in the event of his or her
death, his or her Beneficiary in a lump sum within ninety (90) days following
the date of Plan termination.

 

-iii-